United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
GENERAL SERVICES ADMINISTRATION,
CHIEF FINANCE OFFICE, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1898
Issued: October 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 13, 2019 appellant filed a timely appeal from a June 14, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she filed a
timely claim for compensation pursuant to 5 U.S.C. § 8122(a).
FACTUAL HISTORY
On May 15, 2018 appellant, then a 66-year-old accounting technician, filed an occupational
disease claim (Form CA-2) alleging that she developed “cancer (all) acute lymphoblastic
leukemia” due to factors of her federal employment, including exposure to various hazardous
chemicals. She noted that she first became aware of her condition in “early 2000” and
“April 2004” and first realized its relation to her federal employment on November 3, 2014.
Appellant did not stop work. On the reverse side of the claim form, the employing establishment
controverted her claim on the basis that it was untimely filed.
Appellant submitted medical evidence in support of her claim. On November 3, 2014 she
was admitted to the hospital after multiple episodes of vomiting and associated weight loss.
Appellant underwent a biopsy and was diagnosed with acute B-cell lymphoblastic leukemia. She
was treated with chemotherapy and subsequently discharged on December 1, 2014.
In a development letter dated June 21, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of medical and factual
evidence necessary to support her claim and provided a questionnaire for her completion regarding
whether her claim was timely filed. The questionnaire advised that appellant must submit evidence
which establishes that her claim was filed within three years of the date she became aware of a
relationship between her condition and her employment. By separate development letter of even
date, OWCP requested additional information from the employing establishment, including
comments from a knowledgeable supervisor on the accuracy of all statements provided by
appellant relative to this claim. It afforded both parties 30 days to respond.
Appellant subsequently submitted evidence detailing her federal employment, including
her roles as a shipment clerk and an accounting technician at the employing establishment for the
period September 2, 1980 through December 30, 1989.
By decision dated September 6, 2018, OWCP denied appellant’s claim finding that she did
not file a timely claim within the requisite three-year time limit provided under 5 U.S.C. § 8122.
It found that her date of last exposure was December 30, 1989 and that she did not file her
occupational disease claim until May 15, 2018, more than three years after November 3, 2014, the
date she indicated that she first realized her condition was related to her federal employment.
On October 10, 2018 appellant requested reconsideration and submitted additional
evidence.
In a September 20, 2018 report, Mary Luder, an advanced practice registered nurse,
indicated that appellant was officially diagnosed via bone marrow biopsy on November 5, 2014.
She noted that she could not say with certainty that the exposure was the cause or trigger of
appellant’s cancer.

2

Appellant also submitted a narrative statement asserting that she was diagnosed with a form
of cancer that was mainly found in children and she did not file a claim within three years because
she had been misdiagnosed until her illness worsened and she was admitted to Kansas University
Medical Center.
In an e-mail dated January 8, 2019, the employing establishment notified OWCP that it
had no evidence that appellant’s immediate supervisor had actual knowledge of her condition
within 30 days of the date of injury.
By decision dated January 8, 2019, OWCP denied modification of its September 6, 2018
decision.
On April 9, 2019 appellant requested reconsideration. In an attached narrative statement,
she summarized her medical history and indicated that on November 3, 2014 she had been
admitted to the hospital due to a worsening of her condition. Appellant noted that her doctor
inquired whether she had worked around any chemicals. The doctor subsequently diagnosed her
with leukemia and went on to say that this type of leukemia was the type they found in small
children. Appellant indicated that she was unable to notify her supervisor of her illness because
her employment had ended on December 30, 1989. She subsequently contacted the employing
establishment and inquired about how to file a claim and then she filed.
By decision dated June 14, 2019, OWCP denied modification of its January 8, 2019
decision because the submitted evidence was insufficient to establish that her claim was timely
filed.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6

3

Supra note 1.

4

G.L., Docket No. 18-1057 (issued April 14, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

M.G., Docket No. 18-1616 (issued April 9, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6
20 C.F.R. § 10.115; A.S., Docket No. 19-1955 (issued April 9, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.7 In cases of injury on or after September 7,
1974, section 8122(a) of FECA provides that an original claim for compensation, disability, or
death, must be filed within three years after the injury or death.8
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his or her condition and federal employment. Such awareness is competent to start the
limitation period even though the employee does not know the precise nature of the impairment or
whether the ultimate result of such affect would be temporary or permanent.9 Where the employee
continues in the same employment after he or she reasonably should have been aware that he or
she has a condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.10
Section 8122(b) provides that, in latent disability cases, the time limitation does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability.11 The
Board has emphasized that an employee need only be aware of a possible relationship between his
or her condition and his or her employment to commence the running of the applicable statute of
limitations,12 and that, if an employee continues to be exposed to injurious working conditions
after such awareness, the time limitation begins to run on the last date of this exposure.13
Even if a claim is not filed within the three-year period of limitation, it would still be
regarded as timely under section 8122(a)(1) if the immediate supervisor had actual knowledge of
his or her alleged employment-related injury within 30 days or written notice of the injury was
provided within 30 days pursuant to section 8119.14 The knowledge must be such as to put the
immediate superior reasonably on notice of an on-the-job injury or death.15

7

F.F., Docket No. 19-1594 (issued March 12, 2020); Charles W. Bishop, 6 ECAB 571 (1954).

8

5 U.S.C. § 8122(a); A.M., Docket No. 19-1345 (issued January 28, 2020); W.L., 59 ECAB 362 (2008).

9

S.O., Docket No. 19-0917 (issued December 19, 2019); Larry E. Young, 52 ECAB 264 (2001).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6 (March 1993); see also G.M., Docket
No. 18-0768 (issued October 4, 2018).
11

5 U.S.C. § 8122(b).

12

D.D., Docket No. 19-0548 (issued December 16, 2019); Gerald A. Preston, 57 ECAB 270 (2005).

13

D.R., Docket No. 18-1754 (issued April 4, 2019); Mitchel Murray, 53 ECAB 601 (2002); Garyleane A. Williams,
44 ECAB 441 (1993).
14

5 U.S.C. §§ 8122(a)(1), 8122(a)(2); see also Larry E. Young, supra note 9.

15

R.H., Docket No. 17-0251 (issued November 28, 2018); B.H., Docket No. 15-0970 (issued August 17, 2015).

4

It is the employee’s burden of proof to establish that a claim is timely filed.16
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she filed a
timely claim for compensation pursuant to 5 U.S.C. § 8122(a).
Appellant was employed by the employing establishment from September 2, 1980 to
December 30, 1989. On May 15, 2018 she filed a Form CA-2 indicating that she first became
aware of her condition in “early 2000” and “April 2004” and realized its relation to her federal
employment on November 3, 2014. Because appellant did not file her occupational disease claim
until May 15, 2018, more than three years after she first became aware that her condition was
related to her federal employment on November 3, 2014, the Board finds that she untimely filed
her claim.17
Appellant, therefore, has not established that this occupational disease claim was timely
filed.18
On appeal appellant reiterates that during the course of her illness she was not aware that
her illness was employment related until she was hospitalized for 30 days and was asked by one
of her physicians if she had ever worked around chemicals. As explained above, the Board finds
that she has not established that she timely filed her occupational disease claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she filed a
timely claim for compensation pursuant to 5 U.S.C. § 8122(a).

16

A.S., supra note 6.

17

D.R., supra note 13.

18

D.D., Docket No. 19-0548 (issued December 16, 2019); R.T., Docket No. 18-1590 (issued February 15, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 23, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

